Citation Nr: 1041592	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Various Attorneys and paralegals 
(Goodman, Allen, & Filetti, PLLC)


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to February 
1955.  

For clarity, much of that which follows in this section is 
repeated from the Board's October 2008 remand decision.  

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the Veteran entitlement to a compensable rating 
for his service-connected bilateral hearing loss. He appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 1993 Memorandum Decision, 
the Court granted the Secretary's motion for summary affirmance 
of the Board's August 1992 decision.

In April 1997, the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO) received the Veteran's request 
for a compensable rating for his service-connected bilateral 
hearing loss.  The RO denied his claim and the Veteran appealed.  
In a March 1998 decision, the Board denied the Veteran's claim. 
In June 1998, he filed a motion for reconsideration of the 
Board's March 1998 decision.  The motion was denied in April 
1999, and the Veteran filed a timely Notice of Appeal with the 
Court appealing the March 1998 Board decision.

In a March 2001 Order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 decision. 
Pursuant to the actions requested in the Motion, the Court 
vacated the Board's decision denying a compensable rating for his 
service-connected bilateral hearing loss, and remanded the issue 
to the Board for issuance of a readjudication decision that took 
into consideration the Veterans Claims Assistance Act of 2000 
(VCAA) (38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)).

In an April 2002 decision, the Board denied the Veteran 
entitlement to a compensable rating for bilateral hearing loss.  
He appealed that decision to the Court.

In a January 2003 Order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision. Pursuant to 
the actions requested in the Joint Motion, the Court vacated the 
Board's decision denying a compensable rating for the Veteran's 
service-connected bilateral hearing loss, and remanded all issues 
to the Board for issuance of a readjudication decision that took 
into consideration, and was in compliance with, the VCAA; and to 
afford the Veteran a VA audiology examination.

The Board remanded the case to the RO in August 2003 and in June 
2004 to ensure full compliance with the provisions of the VCAA 
and to have the Veteran scheduled for a VA audiology examination.  
The Board then denied a compensable rating for bilateral hearing 
loss by decision of January 2005.

In a March 2006 Order, the Court again granted the parties' Joint 
Motion for Partial Remand.  Pursuant to the actions requested in 
the Joint Motion, the Court remanded that part of the Board's 
decision that denied a compensable rating for bilateral hearing 
loss and dismissed another issue.  On remand, the Court requested 
the Board to determine, by a new audiological examination if 
necessary, whether the application of the ratings table 
adequately reflects the functional abilities of the Veteran's 
hearing under the ordinary circumstances of life, including 
employment, and whether an extraschedular rating is appropriate.

In September 2006, the Board remanded the case to the RO to 
ensure full compliance with the provisions of the VCAA, including 
the Court's decision in Dingess/Harman v. Nicholson, 19 Vet. App. 
473 (2006), and to have the Veteran scheduled for a VA audiology 
examination to attempt to determine the veteran's functional 
hearing loss under the ordinary circumstances of life, including 
employment, as directed in the Joint Motion.

In April 2007, after a VCAA notification letter was sent and an 
examination performed, the Board again denied a compensable 
rating for hearing loss.  In a May 2008 Order, the Court again 
granted the parties' Joint Motion for Remand and the case was 
again returned to the Board.  In October 2008, the Board remanded 
the claim for a comprehensive VA audiological test.  The 
requested examination was conducted in December 2008.  

In September 2009 the Board denied the Veteran's claim for a 
compensable evaluation for bilateral hearing loss.  The Veteran 
again appealed to the CAVC, and in a June 2010 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion For 
Remand.  The Board's decision was vacated and the Veteran's claim 
was remanded to the Board.  The Order called for the claim to be 
remanded primarily so that the Board could adequately explain its 
consideration of extraschedular referral.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

As noted above, the Court remanded the case for adequate 
consideration of extraschedular referral.  The Board is bound by 
the findings contained in the joint motion, as adopted by the 
Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
(under the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case; the Board is 
therefore not free to do anything contrary to the Court's prior 
action with respect to the same claim).

Because the Board would have jurisdiction over the question of 
entitlement to an extraschedular rating for a particular 
disability raised in conjunction with a claim for increased 
schedular rating for such disability, the proper method of 
returning the case to the RO for any required further action on 
this issue is by remand rather than by referral.  VAOPGCPREC 6-96 
(August 16, 1996), citing Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).



At the December 2008 VA audiological examination, the Veteran 
reported that he required frequent repetitions in conversation, 
and he also said that he had difficulty understanding speech in 
the presence of competing noise.  He could not hear in church or 
in any reverberant environment.  He was unable to hear on the 
phone.  He utilized lip reading was unable to hear from behind.  
The examiner stated that it was his opinion that the Claimant's 
understanding of speech would become worse in the presence of 
competing noise, and depending on the ratio between the speech 
signal and the noise and the location of the speaker and the 
Veteran, understanding of speech could be extremely difficult.  
Barriers to communication for the Veteran would likely include 
background noise, distance from the speaker, or conversing over a 
phone or intercom.  Any employment setting that distance that 
could control these communication barriers would be suitable for 
the Veteran.  

As noted in the June 2010 Joint Motion for Remand, the Veteran's 
primary argument is that his hearing loss meets the criteria for 
referral for an extraschedular rating.  He points to the VA exam 
in 2008 showing there would be significant decreased speech 
recognition in the presence of competing noise.  The Board agrees 
that the functional affect of the Veteran's hearing loss on 
employability has not adequately been discussed, and because it 
has now been several years since the Veteran's hearing impairment 
was measured, additional examination and opinion is warranted.  

The United States Court of Appeals for Veterans Claims has held 
that "in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The Court also 
specifically noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-]schedular 
rating is warranted" and the provision of additional information 
by VA audiologists facilitates possible referral for an 
extraschedular evaluation.  Martinak, 21 Vet. App. at 455.

While this case is in remand status for an audiological 
examination in compliance with Martinak, the RO must instruct any 
examiner to certify if use of the Maryland CNC test is or is not 
appropriate and whether, in accordance with 38 C.F.R. § 4.85(c), 
any measurement of hearing impairment should be based entirely on 
puretone threshold average. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral hearing loss, on appeal.  
Any records that are not currently 
included in the claims file should be 
obtained and added to the file.  With any 
necessary authorization from the Veteran, 
the AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  The RO/AMC must arrange for an 
audiological evaluation of the Veteran at 
an appropriate location to determine the 
current severity of his service- connected 
bilateral hearing loss.  The following 
guidelines will govern the examination:

	a.  The examiner must review the 
claims file, examine the Veteran, and 
conduct audiometric and speech 
discrimination (Maryland CNC) testing of 
both ears.  If the examiner determines 
that use of the speech discrimination test 
is not appropriate, he or she must so 
certify and discuss the underlying reason 
and whether hearing impairment should be 
based only on puretone threshold averages.

b.  In compliance with Martinak (cited to 
above), the examiner must provide a full 
description of the functional effects 
caused by his bilateral hearing loss.

c.  A complete rationale for any opinion 
expressed must be included in the 
examination report.  A report of the 
audiometric examination must be typed and 
associated with the Veteran's claims 
folder.

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  If the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of all indicated 
development, the RO/AMC should 
readjudicate the Veteran's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss.  The RO/AMC 
must address whether referral for 
consideration of an extraschedular 
evaluation is warranted pursuant to 38 
C.F.R. § 3.321.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case (SSOC), which should include all 
pertinent law and regulations.  The 
Veteran and his representative should then 
be given an appropriate opportunity to 
respond thereto.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

